UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Investment Funds Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: July 31, 2010 Date of reporting period: October 31, 2009 Item 1. Schedule of Investments: Putnam Growth Opportunities Fund The fund's portfolio 10/31/09 (Unaudited) COMMON STOCKS (99.6%)(a) Shares Value Aerospace and defense (2.8%) Goodrich Corp. 17,800 $967,430 Lockheed Martin Corp. 30,100 2,070,579 United Technologies Corp. (S) 94,500 5,807,025 Banking (3.8%) Banco Santander Brasil SA ADS (Brazil) (NON) 76,517 907,492 Bank of America Corp. 208,408 3,038,589 Bank of New York Mellon Corp. (The) 91,177 2,430,779 JPMorgan Chase & Co. 138,600 5,789,322 Beverage (1.2%) Coca-Cola Enterprises, Inc. 87,000 1,659,090 Molson Coors Brewing Co. Class B 43,700 2,139,989 Biotechnology (4.0%) Amgen, Inc. (NON) 48,500 2,605,905 Facet Biotech Corp. (NON) 69,600 1,192,248 Genzyme Corp. (NON) 62,700 3,172,620 Gilead Sciences, Inc. (NON) 53,200 2,263,660 Life Technologies Corp. (NON) 36,100 1,702,837 Talecris Biotherapeutics Holdings Corp. (NON) (S) 83,230 1,669,594 Cable television (1.6%) DIRECTV Group, Inc. (The) (NON) (S) 115,400 3,035,020 Time Warner Cable, Inc. 53,300 2,102,152 Chemicals (2.0%) Albemarle Corp. 92,500 2,921,150 Celanese Corp. Ser. A 24,600 675,270 Monsanto Co. 43,000 2,888,740 Combined utilities (0.7%) El Paso Corp. 234,400 2,299,464 Commercial and consumer services (0.8%) Alliance Data Systems Corp. (NON) (S) 32,750 1,800,595 Cia Brasileira de Meios de Pagamento (Brazil) 81,800 749,756 Communications equipment (6.9%) Cisco Systems, Inc. (NON) (S) 414,912 9,480,739 CommScope, Inc. (NON) 106,270 2,871,415 F5 Networks, Inc. (NON) (S) 41,900 1,880,891 Harris Corp. 30,000 1,251,600 Qualcomm, Inc. 160,900 6,662,869 Computers (10.3%) Apple, Inc. (NON) 73,132 13,785,382 EMC Corp. (NON) (S) 273,700 4,507,839 Hewlett-Packard Co. (S) 111,400 5,287,044 IBM Corp. 70,500 8,503,005 Silicon Graphics International Corp. (NON) 150,000 894,000 Conglomerates (1.2%) 3M Co. (S) 53,900 3,965,423 Consumer (0.9%) Jarden Corp. 101,968 2,792,904 Consumer finance (1.1%) Mastercard, Inc. Class A 16,500 3,613,830 Consumer goods (2.1%) Energizer Holdings, Inc. (NON) 65,900 4,011,333 Procter & Gamble Co. (The) 44,900 2,604,200 Electric utilities (0.5%) CenterPoint Energy, Inc. 135,864 1,711,886 Electronics (2.5%) Integrated Device Technology, Inc. (NON) 251,100 1,476,468 Texas Instruments, Inc. 170,300 3,993,535 Tyco Electronics, Ltd. (Switzerland) (S) 112,900 2,399,125 Energy (oil field) (2.6%) Core Laboratories NV (Netherlands) 6,800 709,240 Halliburton Co. (S) 159,500 4,658,995 Schlumberger, Ltd. 32,300 2,009,060 Weatherford International, Ltd. (Switzerland) (NON) 54,376 953,211 Energy (other) (0.1%) Solarfun Power Holdings Co., Ltd. ADR (China) (NON) (S) 97,000 460,750 Engineering and construction (0.3%) Shaw Group, Inc. (NON) 41,600 1,067,456 Food (2.7%) Campbell Soup Co. 42,400 1,346,200 General Mills, Inc. 58,200 3,836,544 Kraft Foods, Inc. Class A 125,000 3,440,000 Health-care services (2.3%) Community Health Systems, Inc. (NON) (S) 68,200 2,133,296 Express Scripts, Inc. (NON) 33,500 2,677,320 Omnicare, Inc. (S) 116,590 2,526,505 Insurance (2.6%) Aflac, Inc. 102,600 4,256,874 Assured Guaranty, Ltd. (Bermuda) 55,600 921,848 Berkshire Hathaway, Inc. Class B (NON) 670 2,199,610 Hartford Financial Services Group, Inc. (The) 43,300 1,061,716 Investment banking/Brokerage (1.1%) Goldman Sachs Group, Inc. (The) 20,200 3,437,434 Machinery (0.6%) Joy Global, Inc. (S) 35,500 1,789,555 Manufacturing (1.3%) Eaton Corp. 29,300 1,771,185 Flowserve Corp. 25,400 2,494,534 Media (0.7%) Time Warner, Inc. (S) 76,700 2,310,204 Medical technology (5.4%) Baxter International, Inc. 51,500 2,784,090 Covidien PLC (Ireland) 108,900 4,586,868 Hospira, Inc. (NON) 62,000 2,767,680 Pall Corp. 102,000 3,237,480 St. Jude Medical, Inc. (NON) 110,400 3,762,432 Metals (1.8%) Steel Dynamics, Inc. 164,100 2,197,299 Teck Resources, Ltd. Class B (Canada) (NON) 124,200 3,591,864 Oil and gas (4.1%) Anadarko Petroleum Corp. 93,500 5,696,955 Chevron Corp. 31,700 2,426,318 PetroHawk Energy Corp. (NON) 59,728 1,404,803 Suncor Energy, Inc. (Canada) 95,200 3,143,504 Warren Resources, Inc. (NON) 238,360 514,858 Pharmaceuticals (2.7%) Abbott Laboratories 112,000 5,663,840 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 61,200 3,089,376 Publishing (0.4%) Gannett Co., Inc. 123,700 1,214,734 Railroads (0.4%) CSX Corp. 33,700 1,421,466 Retail (13.1%) Amazon.com, Inc. (NON) 28,500 3,386,085 Big Lots, Inc. (NON) 106,100 2,657,805 Coach, Inc. 66,400 2,189,208 Costco Wholesale Corp. 37,700 2,143,245 CVS Caremark Corp. (S) 247,200 8,726,160 Lowe's Cos., Inc. 154,200 3,017,694 Macy's, Inc. 89,600 1,574,272 Mead Johnson Nutrition Co. Class A (S) 29,500 1,240,180 Staples, Inc. (S) 64,800 1,406,160 Target Corp. 87,800 4,252,154 TJX Cos., Inc. (The) (S) 139,300 5,202,855 Urban Outfitters, Inc. (NON) 56,800 1,782,384 Wal-Mart Stores, Inc. 88,700 4,406,616 Schools (1.3%) Apollo Group, Inc. Class A (NON) 71,740 4,096,354 Semiconductor (1.6%) Atmel Corp. (NON) 549,300 2,043,396 Formfactor, Inc. (NON) 83,015 1,410,425 Novellus Systems, Inc. (NON) 76,800 1,580,544 Software (4.8%) Microsoft Corp. 363,600 10,082,628 Oracle Corp. 166,600 3,515,260 Sybase, Inc. (NON) 42,700 1,689,212 Technology services (3.3%) eBay, Inc. (NON) 53,000 1,180,310 Google, Inc. Class A (NON) (S) 17,628 9,450,723 Telecommunications (2.3%) American Tower Corp. Class A (NON) 107,800 3,969,196 Iridium Communications, Inc. (NON) (S) 162,287 1,444,354 NII Holdings, Inc. (NON) 70,900 1,909,337 Tobacco (1.7%) Lorillard, Inc. 69,900 5,432,628 Total common stocks (cost $291,557,074) PURCHASED OPTIONS OUTSTANDING (%)(a) Expiration date/ Contract strike price amount Value Costco Wholesale Corp. (Call) Apr-10/$60.00 $19,393 $55,136 Total purchased options outstanding (cost $72,724) SHORT-TERM INVESTMENTS (20.0%)(a) Principal amount/shares Value Putnam Money Market Liquidity Fund (e) 251,442 $251,442 Short-term investments held as collateral for loaned securities with a yield of 0.35% and a due date of November 2, 2009 (d) $62,882,708 62,881,485 U.S. Treasury Bills for an effective yield of 0.30%, November 19, 2009 880,000 879,869 U.S. Treasury Cash Management Bills for an effective yield of 0.31%, April 1, 2010 6,000 5,988 Total short-term investments (cost $64,018,788) TOTAL INVESTMENTS Total investments (cost $355,648,586) (b) WRITTEN OPTIONS OUTSTANDING at 10/31/09 (premiums received $180,534) (Unaudited) Contract Expiration date/ amount strike price Value Celanese Corp. Ser. A (Put) $33,645 Nov-09/$25.00 $14,208 Costco Wholesale Corp. (Call) 19,393 Apr-10/$65.00 25,647 Costco Wholesale Corp. (Put) 19,393 Apr-10/$52.50 50,398 Steel Dynamics, Inc. (Call) 59,897 Feb-10/$17.00 30,587 Total Key to holding's abbreviations ADR American Depository Receipts ADS American Depository Shares (a) Percentages indicated are based on net assets of $320,347,318. (b) The aggregate identified cost on a tax basis is $356,088,760, resulting in gross unrealized appreciation and depreciation of $41,673,536 and $14,751,293, respectively, or net unrealized appreciation of $26,922,243. (NON) Non-income-producing security. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At October 31, 2009, the value of securities loaned amounted to $59,790,684. Certain of these securities were sold prior to period end. he fund received cash collateral of $62,881,485 which is pooled with collateral of other Putnam funds into a single broker cash account covered under the FDIC Temporary Liquidity Guarantee Program. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $2,121 for the period ended October 31, 2009. During the period ended October 31, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $17,903,065 and $28,888,187, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (S) Securities on loan, in part or in entirety, at October 31, 2009. At October 31, 2009, liquid assets totaling $3,022,838 have been segregated to cover open options contracts. ADR or ADS after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. Security valuation: I nvestments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Futures and options contracts: The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns, owned or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, interest or exchange rates moving unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Outstanding contracts on Purchased options contracts at the period ended October 31, 2009 are indicative of the volume of activity during the period. The fund had an average contract amount of $41,986 on Written options contracts for the period ended October 31, 2009. For the period ended October 31, 2009, the transaction volume of Futures contracts was minimal. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At October 31, 2009, the fund had a net liability position of $65,704 on derivative contracts subject to the Master Agreements. In September 2006, Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures ("ASC 820") was issued. ASC 820 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of ASC 820 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of October 31, 2009: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $12,274,323 $ $ Capital goods 15,967,764 Communication services 12,460,059 Conglomerates 3,965,423 Consumer cyclicals 38,743,426 Consumer staples 40,675,923 Energy 21,977,694 Financial 27,657,494 Health care 45,835,751 Technology 93,946,410 Transportation 1,421,466 Utilities and power 4,011,350 Total common stocks Purchased options outstanding 55,136 Short-term investments 251,442 63,767,342 Totals by level $ Level 1 Level 2 Level 3 Other financial instruments: $ $ Other financial instruments include written options. Market Values of Derivative Instruments as of October 31, 2009 Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Equity contracts $55,136 $120,840 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: December 30, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: December 30, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: December 30, 2009 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Investment Funds Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: July 31, 2010 Date of reporting period: October 31, 2009 Item 1. Schedule of Investments: Putnam Research Fund The fund's portfolio 10/31/09 (Unaudited) COMMON STOCKS (95.9%)(a) Shares Value Aerospace and defense (4.5%) BAE Systems PLC (United Kingdom) 76,054 $392,152 Goodrich Corp. 27,000 1,467,450 Lockheed Martin Corp. 27,600 1,898,604 Northrop Grumman Corp. 10,700 536,391 Precision Castparts Corp. 5,300 506,309 Raytheon Co. 62,400 2,825,472 Rockwell Collins, Inc. 2,200 110,836 United Technologies Corp. 41,100 2,525,595 Airlines (0.3%) JetBlue Airways Corp. (NON) 42,500 210,800 UAL Corp. (NON) 60,100 391,251 Banking (6.5%) Bank of America Corp. 274,742 4,005,738 Bank of New York Mellon Corp. (The) 38,300 1,021,078 JPMorgan Chase & Co. 102,550 4,283,514 State Street Corp. 17,200 722,056 SunTrust Banks, Inc. 37,230 711,465 U.S. Bancorp 12 279 Wells Fargo & Co. (S) 151,762 4,176,490 Beverage (0.7%) Coca-Cola Enterprises, Inc. 33,800 644,566 PepsiCo, Inc. 17,700 1,071,735 Biotechnology (3.0%) Amgen, Inc. (NON) 36,092 1,939,223 Dendreon Corp. (NON) 29,750 751,783 Facet Biotech Corp. (NON) 47,700 817,101 Genzyme Corp. (NON) (S) 54,390 2,752,134 Life Technologies Corp. (NON) 10,800 509,436 Broadcasting (0.5%) CBS Corp. Class B 33,000 388,410 Liberty Media Corp. - Entertainment Class A (NON) 21,400 659,548 Building materials (0.2%) Owens Corning, Inc. (NON) 16,100 355,971 Cable television (1.9%) Comcast Corp. Class A 86,900 1,260,050 DIRECTV Group, Inc. (The) (NON) (S) 75,100 1,975,130 Scripps Networks Interactive, Inc. Class A 2,200 83,072 Time Warner Cable, Inc. (S) 29,133 1,149,006 Chemicals (1.5%) Air Products & Chemicals, Inc. 5,400 416,502 Celanese Corp. Ser. A 2,200 60,390 Dow Chemical Co. (The) (S) 37,564 882,003 E.I. du Pont de Nemours & Co. 20,287 645,532 FMC Corp. 40 2,044 Monsanto Co. 13,000 873,340 Praxair, Inc. 6,701 532,327 Coal (0.1%) CONSOL Energy, Inc. 3,142 134,509 Peabody Energy Corp. 5,585 221,110 Combined utilities (0.6%) El Paso Corp. 133,000 1,304,730 Commercial and consumer services (0.8%) Alliance Data Systems Corp. (NON) (S) 8,400 461,832 Automatic Data Processing, Inc. 9,500 378,100 Ecolab, Inc. 4,300 189,028 Expedia, Inc. (NON) 31,700 718,639 Paychex, Inc. 2,200 63,456 Visa, Inc. Class A 1,700 128,792 Communications equipment (3.4%) Cisco Systems, Inc. (NON) (S) 141,800 3,240,130 Harris Corp. 26,900 1,122,268 Motorola, Inc. (S) 171,500 1,469,755 Nokia OYJ ADR (Finland) 10,700 134,927 Qualcomm, Inc. 46,300 1,917,283 Computers (5.6%) Apple, Inc. (NON) (S) 25,600 4,825,600 EMC Corp. (NON) 117,300 1,931,931 Hewlett-Packard Co. (S) 46,700 2,216,382 IBM Corp. 32,300 3,895,703 Conglomerates (1.1%) 3M Co. 5,200 382,564 General Electric Co. (S) 65,800 938,308 SPX Corp. 14,200 749,476 Tyco International, Ltd. 13,500 452,925 Consumer (%) Harman International Industries, Inc. 900 33,849 Consumer finance (0.9%) American Express Co. 29,900 1,041,716 Capital One Financial Corp. 12,100 442,860 Mastercard, Inc. Class A (S) 2,800 613,256 Consumer goods (2.7%) Clorox Co. 13,600 805,528 Energizer Holdings, Inc. (NON) 16,900 1,028,703 Estee Lauder Cos., Inc. (The) Class A 8,500 361,250 Kimberly-Clark Corp. 10,400 636,064 Newell Rubbermaid, Inc. (S) 50,627 734,598 Procter & Gamble Co. (The) 43,600 2,528,800 Containers (0.2%) Crown Holdings, Inc. (NON) 10,047 267,753 Owens-Illinois, Inc. (NON) 7,283 232,182 Pactiv Corp. (NON) 3,102 71,625 Distribution (0.2%) Fastenal Co. (S) 8,200 282,900 W.W. Grainger, Inc. 1,600 149,968 Electric utilities (3.5%) American Electric Power Co., Inc. 49,275 1,489,091 CMS Energy Corp. (S) 54,100 719,530 Edison International 41,000 1,304,620 Entergy Corp. (S) 11,600 889,952 Exelon Corp. 5,200 244,192 Great Plains Energy, Inc. 50,245 869,239 NV Energy, Inc. 83,000 951,180 PG&E Corp. (S) 38,400 1,570,176 Electronics (1.0%) Integrated Device Technology, Inc. (NON) 86,300 507,444 Micron Technology, Inc. (NON) 21,500 145,985 Texas Instruments, Inc. 58,500 1,371,825 Thermo Electron Corp. (NON) 8,000 360,000 Energy (oil field) (1.7%) Halliburton Co. 64,100 1,872,361 Schlumberger, Ltd. 17,800 1,107,160 Weatherford International, Ltd. (Switzerland) (NON) 51,600 904,548 Energy (other) (0.3%) First Solar, Inc. (NON) 27 3,292 Solarfun Power Holdings Co., Ltd. ADR (China) (NON) (S) 135,600 644,100 Engineering and construction (0.3%) Fluor Corp. 13,300 590,786 Financial (0.6%) CME Group, Inc. 2,676 809,784 Discover Financial Services 15,800 223,412 Intercontinental Exchange, Inc. (NON) (S) 2,818 282,335 Food (2.5%) Campbell Soup Co. 21,800 692,150 General Mills, Inc. 30,300 1,997,376 Kellogg Co. 18,400 948,336 Kraft Foods, Inc. Class A 72,600 1,997,952 Forest products and packaging (0.1%) International Paper Co. 9,190 205,029 MeadWestvaco Corp. 6,269 143,121 Health-care services (1.6%) Aetna, Inc. 16,700 434,701 AmerisourceBergen Corp. 15,300 338,895 Express Scripts, Inc. (NON) 6,400 511,488 McKesson Corp. 10,900 640,157 Omnicare, Inc. (S) 13,700 296,879 Universal Health Services, Inc. Class B 3,300 183,645 WellPoint, Inc. (NON) 29,100 1,360,716 Homebuilding (0.1%) D.R. Horton, Inc. (S) 12,900 141,384 Toll Brothers, Inc. (NON) (S) 6,500 112,580 Insurance (2.4%) Aflac, Inc. 26,600 1,103,634 Assured Guaranty, Ltd. (Bermuda) 27,500 455,950 Hartford Financial Services Group, Inc. (The) 24,800 608,096 Marsh & McLennan Cos., Inc. 24,860 583,216 MetLife, Inc. 11,300 384,539 Prudential Financial, Inc. 16,900 764,387 RenaissanceRe Holdings, Ltd. 3,397 178,343 Travelers Cos., Inc. (The) 21,800 1,085,422 XL Capital, Ltd. Class A 27,700 454,557 Investment banking/Brokerage (2.4%) BlackRock, Inc. 1,238 268,015 Franklin Resources, Inc. 4,700 491,761 Goldman Sachs Group, Inc. (The) 14,282 2,430,368 Invesco, Ltd. 24,900 526,635 Morgan Stanley 40,256 1,293,023 T. Rowe Price Group, Inc. 7,400 360,602 TD Ameritrade Holding Corp. (NON) 9,100 175,630 Lodging/Tourism (0.6%) Marriott International, Inc. Class A (S) 21,682 543,351 Wyndham Worldwide Corp. 46,400 791,120 Machinery (0.5%) Cummins, Inc. 5,400 232,524 Deere (John) & Co. 12,100 551,155 Parker-Hannifin Corp. 5,600 296,576 Manufacturing (0.3%) Cooper Industries PLC Class A 2,500 96,725 Flowserve Corp. 1,400 137,494 Illinois Tool Works, Inc. 8,200 376,544 Media (1.9%) Interpublic Group of Companies, Inc. (The) (NON) 57,400 345,548 News Corp., Ltd. (The) Class A 59,100 680,832 Time Warner, Inc. 49,966 1,504,976 Viacom, Inc. Class B (NON) 24,900 686,991 Walt Disney Co. (The) 43,100 1,179,647 Medical technology (2.3%) Baxter International, Inc. 20,700 1,119,042 Becton, Dickinson and Co. 2,300 157,228 Boston Scientific Corp. (NON) 69,300 562,716 Covidien PLC (Ireland) 11,200 471,744 Hospira, Inc. (NON) 14,500 647,280 Medtronic, Inc. 36,800 1,313,760 St. Jude Medical, Inc. (NON) 21,700 739,536 Varian Medical Systems, Inc. (NON) 5,700 233,586 Metals (0.9%) Alcoa, Inc. 4,800 59,616 Freeport-McMoRan Copper & Gold, Inc. Class B (S) 10,764 789,647 Newmont Mining Corp. 9,321 405,091 Nucor Corp. 8,661 345,141 Steel Dynamics, Inc. 7,270 97,345 United States Steel Corp. 8,011 276,299 Office equipment and supplies (0.2%) Avery Dennison Corp. 15,600 556,140 Oil and gas (9.6%) Anadarko Petroleum Corp. 30,800 1,876,644 Chevron Corp. (S) 70,000 5,357,800 Exxon Mobil Corp. (S) 99,500 7,131,165 Marathon Oil Corp. 63,000 2,014,110 Occidental Petroleum Corp. 33,500 2,541,980 PetroHawk Energy Corp. (NON) 48,200 1,133,664 XTO Energy, Inc. 44,300 1,841,108 Pharmaceuticals (5.6%) Abbott Laboratories 53,600 2,710,552 Cephalon, Inc. (NON) (S) 14,400 785,952 Johnson & Johnson 34,998 2,066,632 Merck & Co., Inc. (S) 25,100 776,343 Pfizer, Inc. 329,412 5,609,886 Schering-Plough Corp. 35,300 995,460 Power producers (0.1%) AES Corp. (The) (NON) 22,000 287,540 Publishing (0.2%) Gannett Co., Inc. 33,400 327,988 R. R. Donnelley & Sons Co. 5,300 106,424 Railroads (0.6%) Canadian National Railway Co. (Canada) 15,200 733,248 CSX Corp. 13,200 556,776 Real estate (1.1%) Digital Realty Trust, Inc. (R) (S) 17,200 776,236 HCP, Inc. (R) (S) 27,600 816,684 Simon Property Group, Inc. (R) 12,287 834,164 Regional Bells (1.3%) AT&T, Inc. 88,600 2,274,362 Verizon Communications, Inc. 22,850 676,132 Restaurants (0.9%) McDonald's Corp. 33,900 1,986,879 Retail (6.9%) Advance Auto Parts, Inc. (S) 1,800 67,068 Amazon.com, Inc. (NON) 9,100 1,081,171 Autonation, Inc. (NON) 2,000 34,480 AutoZone, Inc. (NON) 600 81,186 Best Buy Co., Inc. (S) 5,700 217,626 Big Lots, Inc. (NON) 18,000 450,900 Coach, Inc. 18,300 603,351 Costco Wholesale Corp. 15,600 886,860 CVS Caremark Corp. 46,600 1,644,980 GameStop Corp. Class A (NON) 7,800 189,462 Gap, Inc. (The) 20,100 428,934 Home Depot, Inc. (The) (S) 46,700 1,171,703 Lowe's Cos., Inc. 67,600 1,322,932 Macy's, Inc. (S) 38,000 667,660 Mead Johnson Nutrition Co. Class A 13,900 584,356 O'Reilly Automotive, Inc. (NON) 6,000 223,680 Office Depot, Inc. (NON) 7,600 45,980 OfficeMax, Inc. (NON) 6,600 75,438 Staples, Inc. (S) 22,600 490,420 Supervalu, Inc. 37,000 587,190 Target Corp. 23,700 1,147,791 TJX Cos., Inc. (The) 6,000 224,100 Urban Outfitters, Inc. (NON) 9,400 294,972 Wal-Mart Stores, Inc. 54,700 2,717,496 Walgreen Co. 12,400 469,092 Schools (0.6%) Apollo Group, Inc. Class A (NON) 14,900 850,790 Career Education Corp. (NON) 26,200 546,008 Semiconductor (1.3%) Atmel Corp. (NON) 346,000 1,287,120 Formfactor, Inc. (NON) 78,198 1,328,584 KLA-Tencor Corp. (S) 14,700 477,897 Software (4.3%) Activision Blizzard, Inc. (NON) 66,000 714,780 Autonomy Corp. PLC (United Kingdom) (NON) 10,529 231,885 CA, Inc. 23,400 489,528 Electronic Arts, Inc. (NON) 39,100 713,184 Microsoft Corp. 215,600 5,978,587 Parametric Technology Corp. (NON) 21,200 316,092 Sybase, Inc. (NON) 12,200 482,632 Symantec Corp. (NON) 47,700 838,566 Technology services (1.6%) Fidelity National Information Services, Inc. 8,000 174,080 Global Payments, Inc. 2,800 137,844 Google, Inc. Class A (NON) (S) 4,960 2,659,155 Western Union Co. (The) 3,500 63,595 Yahoo!, Inc. (NON) (S) 46,900 745,710 Telecommunications (0.2%) American Tower Corp. Class A (NON) 12,800 471,296 Telephone (0.1%) Qwest Communications International, Inc. 41,100 147,549 Tobacco (2.7%) Altria Group, Inc. 80,300 1,454,233 Lorillard, Inc. 32,300 2,510,356 Philip Morris International, Inc. 46,950 2,223,552 Transportation services (0.8%) FedEx Corp. 13,900 1,010,391 United Parcel Service, Inc. Class B 17,200 923,296 Waste Management (0.1%) Waste Management, Inc. 5,300 158,364 Total common stocks (cost $222,553,762) SHORT-TERM INVESTMENTS (22.3%)(a) Principal amount/shares Value U.S. Treasury Bills for an effective yield of 0.376%, February 11, 2010 (SEG) $150,000 $149,827 U.S. Treasury Bills for an effective yield of 0.335%, November 19, 2009 (SEG) 460,002 459,920 U.S. Treasury Cash Management Bills for an effective yield of 0.3%, April 1, 2010 (SEG) 890,000 888,227 Short-term investments held as collateral for loaned securities with a yield of 0.35% and a due date of November 2, 2009 (d) 40,856,734 40,855,940 Putnam Money Market Liquidity Fund (e) 8,730,537 8,730,537 Total short-term investments (cost $51,085,120) TOTAL INVESTMENTS Total investments (cost $273,638,882) (b) FUTURES CONTRACTS OUTSTANDING at 10/31/09 (Unaudited) Number of Expiration Unrealized contracts Value date appreciation S&P 500 Index (Long) 25 $6,456,250 Dec-09 $21,081 Total Key to holding's abbreviations ADR American Depository Receipts NOTES (a) Percentages indicated are based on net assets of $229,034,477. (b) The aggregate identified cost on a tax basis is $273,948,698, resulting in gross unrealized appreciation and depreciation of $21,733,290 and $24,845,370, respectively, or net unrealized depreciation of $3,112,080. (NON) Non-income-producing security. (SEG) These securities, in part or in entirety, were pledged and segregated with the broker to cover margin requirements for futures contracts at October 31, 2009. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At October 31, 2009, the value of securities loaned amounted to $38,952,114. The fund received cash collateral of $40,855,940 which is pooled with collateral of other Putnam funds into a single broker cash account covered under the FDIC Temporary Liquidity Guarantee Program. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, and indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $9,322 for the period ended October 31, 2009. During the period ended October 31, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $11,599,621 and $17,341,619, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at October 31, 2009. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At October 31, 2009, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Futures and options contracts: The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns, owned or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, interest or exchange rates moving unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. For the period ended October 31, 2009 the transaction volume of Purchased options contracts was minimal. For the period ended October 31, 2009 the fund did not have any activity on Written options contracts. The fund had an average contract amount of approximately 34 on Futures contracts for the period ended October 31, 2009. On September 15, 2008, the fund terminated its outstanding derivatives contracts with Lehman Brothers Special Financing, Inc. (LBSF) in connection with the bankruptcy filing of LBSFs parent company, Lehman Brothers Holdings, Inc. On September 26, 2008, the fund entered into a receivable purchase agreement (Agreement) with another registered investment company (the Seller) managed by Putnam Management. Under the Agreement, the Seller sold to the fund the right to receive, in the aggregate, $156,309 in net payments from LBSF in connection with certain terminated derivatives transactions (the Receivable), in exchange for an initial payment plus (or minus) additional amounts based on the funds ultimate realized gain (or loss) with respect to the Receivable. Future payments under the Agreement are valued at fair value following procedures approved by the Trustees. All remaining payments under the Agreement will be recorded as realized gain or loss. The funds net payable to LBSF was calculated in accordance with the funds master contract with LBSF. The fund has accrued interest on the net payable. Putnam Management currently is in discussions with LBSF regarding resolution of amounts payable to LBSF. Amounts recorded are estimates and final payments may differ from these estimates by a material amount. In September 2006, Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures ("ASC 820") was issued. ASC 820 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of ASC 820 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of October 31, 2009: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $5,733,427 $ $ Capital goods 13,438,525 392,152 Communication services 8,036,597 Conglomerates 2,523,273 Consumer cyclicals 21,334,816 Consumer staples 27,624,222 Energy 26,783,551 Financials 31,925,245 Health care 28,725,875 Technology 39,546,587 231,885 Transportation 3,825,762 Utilities and power 9,630,250 Total common stocks Short-term investments 8,730,537 42,353,914 Totals by level $ Level 1 Level 2 Level 3 Other financial instruments: $ Other financial instruments include futures and receivable purchase agreement. The following is a reconciliation of Level 3 assets as of October 31, 2009: Balance Net Balance as of Accrued Change in net Net transfers in as of July 31, discounts/ Ralized unrealized purchases/ and/or out October 31, 2009  premiums gain/(loss) appreciation  sales of Level 3 2009  Other financial instruments: $  Includes $4,353 related to Level 3 securities still held at period end.  Includes amount payable under receivable purchase agreement. Market Values of Derivative Instruments as of October 31, 2009 Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under Statement 133 Market value Market value Equity contracts $21,081 $ Total $ For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: December 30, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: December 30, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: December 30, 2009
